Citation Nr: 1002513	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  02-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected anxiety disorder.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected temporomandibular 
joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board on multiple occasions, most 
recently in March 2008 when these issues were remanded for 
additional development of the evidence.  

The Veteran testified at a Board hearing in September 2007.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's hypertension was not caused or aggravated 
by his active duty service nor by any service-connected 
disability.

2.  The Veteran's tinnitus was not caused or aggravated by 
his active duty service nor by any service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in such service, nor is any current 
hypertension proximately due to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service, nor is any current tinnitus 
proximately due to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  A letter sent to the Veteran in 
August 2004 informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the August 2004 letter was sent to the 
appellant prior to the most recent RO-level readjudication 
addressing the issues on appeal, as evidenced by the 
September 2009 statement of the case.  The notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that the Veteran has claimed that his 
hypertension and tinnitus are secondary to other service-
connected disabilities, and the August 2004 letter did not 
address the requirements for entitlement to service 
connection under a secondary theory of entitlement.  The 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of final decision with respect to the issues of 
service connection for hypertension and tinnitus under 
secondary theories of entitlement as the Veteran had actual 
knowledge of the necessary requirements.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Importantly, in 
multiple items of correspondence and in his September 2007 
Board hearing testimony, the Veteran specifically addressed 
his tinnitus and hypertension and why he believes they are 
due to his TMJ syndrome and anxiety disorder respectively.  
The Veteran has submitted evidence particularly attempting to 
demonstrate a medical link between tinnitus and TMJ syndrome.  
During the September 2007 Board hearing, the Veteran 
indicated that he was seeking a written medical statement 
linking his hypertension to his anxiety disorder.  (A 
separate item of correspondence in the claims file, dated 
October 2007, reflects that the Veteran was unable to obtain 
the sought statement.)  This demonstrates that he had actual 
knowledge of the requirements. Further, the Veteran had 
sufficient opportunity to provide evidence with respect to 
these issues.  Moreover, the Veteran is represented by a 
national service organization, which would have actual 
knowledge of the information necessary to substantiate the 
Veteran's claim.  It is appropriate to assume that the 
Veteran's representative included information concerning the 
elements of the claim in its guidance to the Veteran.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, a letter sent in March 2006 (in addition to 
repeated subsequent notice) provided the notice contemplated 
by Dingess.  The appellant was provided with notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted, and 
this letter explained how VA determines disability ratings 
and effective dates.  This letter was sent prior to the most 
recent RO-level readjudication addressing the issues on 
appeal, as evidenced by the September 2009 statement of the 
case; the notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded multiple VA examinations to 
evaluate his disabilities and the medical questions pertinent 
to this appeal; the pertinent VA examination reports are of 
record, featuring reports dated in December 2004 (multiple), 
September 2008 (multiple), February 2009 (multiple), and an 
April 2009 addendum.  The Board notes that the VA examination 
reports of record now contain sufficient findings and 
discussion of the pertinent history and etiology of the 
disabilities on appeal to provide probative medical evidence 
adequate to address each of the theories advanced by the 
appellant.  The opinions obtained following the Board's 
recent remand are informed by interview and inspection of the 
Veteran together with review of the claims file.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.



Analysis

The Veteran is seeking entitlement to service connection for 
hypertension and for tinnitus, which he primarily contends 
are secondary to other service-connected disabilities.  He 
contends that his hypertension is secondary to service-
connected anxiety disorder, and that his tinnitus is 
secondary to service-connected TMJ syndrome.  The Veteran 
does not contend that the hypertension manifested or was 
diagnosed during active duty service or within any 
presumptive period thereafter; however, the Board has 
reviewed the evidence in this case with consideration of 
whether service connection may be warranted for either 
disability on a direct or secondary basis.

Preliminarily, the Board observes that the Veteran's claim of 
entitlement to service connection for tinnitus was originally 
construed by the RO as primarily a contention that tinnitus 
was secondary to the Veteran's service-connected anxiety or 
disorder or his service-connected scar, laceration, upper 
lip.  At the time the Veteran originally filed the claim, 
service connection was only in effect for the anxiety 
disorder and the scar.  However, the service connection was 
established for TMJ syndrome in a February 2002 RO rating 
decision, and the Veteran's subsequent correspondence, DRO 
hearing testimony, Board hearing testimony, and submitted 
evidence over the past several years that clarified that he 
seeks entitlement to service connection for tinnitus as 
secondary to his service-connected TMJ syndrome.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as cardiovascular-renal disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

The Board notes a March 2003 private medical report which 
raises a complicated medical question pertinent to this 
appeal.  The March 2003 private medical report from Parma 
Community General Hospital shows that the Veteran was treated 
for an episode of high blood pressure, and that this episode 
was treated with the anxiety medication Ativan, and 
subsequently "His blood pressure has come down nicely."  
Significantly, the March 2003 private report shows the 
treating physician's impression that "I have a feeling that 
his hypertension was all anxiety-related."

The Board has given this statement significant consideration 
in this case.  The statement does not clearly indicate that a 
chronic hypertension pathology was etiologically linked to 
the Veteran's diagnosed anxiety disorder.  The Board observes 
the same report's comment that the Veteran "notes he has 
white coat syndrome."  Nevertheless, as the comment perhaps 
suggests the possibility of a link between anxiety and 
hypertension, the Board's March 2008 remand directed 
additional development to address this possibility directly 
with a complete medical analysis and opinion.  That 
development is discussed further below, beginning with the 
September 2008 VA examination report.

A December 2004 VA examination report shows that the Veteran 
stated that he was never diagnosed with hypertension until 
"the early 1970's." many years following service.  The 
Board's review of the claims file does not show any earlier 
diagnosis of hypertension.  Otherwise, however, the December 
2004 report presents little information of significance to 
this issue on appeal.  The examiner conducted a physical 
examination and diagnostic/clinical tests prior to stating 
that he was unable to address any of the pertinent medical 
questions pertaining to this issue or discuss the probability 
that hypertension is etiologically related to any suggested 
potential cause in this case.  The examiner stated "[i]t 
would be pure speculation to state if it was related to any 
of these causes."

A September 2008 VA examination report directly addresses the 
significant medical questions pertinent to this issue on 
appeal.  The report was authored following review of the 
claims file and direct examination and interview of the 
Veteran.  The September 2008 VA examination report presents 
the competent medical opinion that "it is less likely than 
not that the veteran's hypertension was caused by his anxiety 
or his TMJ syndrome or caused by his active duty service."  
The report explains that "[t]he veteran's anxiety does not 
cause persistent high blood pressure, but it can cause 
temporary spikes."  The examiner explained that such "a 
temporary spike ... happened in this episode at Parma Community 
Hospital in 2003."

Additionally, the September 2008 report explains that 
"[t]here is no relationship between his TMJ syndrome and the 
hypertension.  It does not cause it or does not aggravate 
it."  Finally, with regard to the theory of direct in-
service incurrence, the report explains that review of the 
medical evidence revealed "hypertension was not manifested 
or caused during the veteran's active duty service."

The Board additionally observes that the Veteran explained 
during his September 2007 Board hearing that he was seeking 
to obtain a medical opinion affirmatively linking his 
hypertension to his anxiety disorder.  The Veteran's 
representative later submitted to the Board a note authored 
by the Veteran, received by VA in October 2007, indicating 
that one of the Veteran's treating physicians declined to 
author such an opinion.

As will be discussed further in the conclusions section 
below, the Board finds that that preponderance of the 
probative evidence is against service connection for 
hypertension on any basis in this case.

Tinnitus

With regard to the Veteran's claim of entitlement to service 
connection for tinnitus, the Board notes at the outset that 
the Veteran contends that his current tinnitus is secondary 
to his TMJ syndrome.  However, the Veteran has testified on 
multiple occasions, including during his October 2005 DRO 
hearing and September 2007 Board hearing, that he has 
experienced tinnitus in his ears since his period of active 
duty service.  This testimony is significant to consideration 
of entitlement to service connection on a direct basis, and 
also significant to consideration of its potential 
etiological relationship to his TMJ syndrome which was 
incurred during service.  Thus, the Board addresses this 
critical testimony of the Veteran at the outset.

The Board finds that the Veteran's recent hindsight testimony 
regarding his recollection of chronic tinnitus since his 
period of active duty service is outweighed by a 
preponderance of probative contemporaneous evidence weighing 
against such a finding.  Although the Veteran is competent to 
testify to his recollections of experiencing tinnitus over a 
period of more than four decades since separation from 
service, his hindsight recollections in this regard are not 
as probative as contemporaneous documentation of his symptom 
complaints and medical evaluations around the time of his 
separation from service.  No service treatment records, 
including those associated with the Veteran's in-service 
motor vehicle accident (established to be the cause of his 
TMJ syndrome), suggest any symptom of tinnitus.  The 
Veteran's July 1965 service separation examination, including 
examination of the Veteran's hearing acuity, ears, and 
neurology, shows no suggestion of tinnitus.  Immediately 
following separation, the Veteran advanced claims for service 
connection for disabilities he believed to have incurred 
during service, but did not include any suggestion of 
tinnitus or ringing in the ears.  VA examination reports, 
including those dated May 1965 and December 1965, document 
the Veteran's symptom complaints and show no suggestion of 
tinnitus.  The Veteran's recent hearing testimony suggests 
that any report of tinnitus he made was interpreted to be a 
psychiatric symptom; however, the Board notes that 
psychiatric assessment was included among the VA examination 
reports of 1965, and the Veteran's noted symptom complaints 
at that time did not include any suggestion of tinnitus.

In the Board's view, it is reasonable to expect that the 
Veteran would have reported any tinnitus symptoms during 
these occasions in which his health was professionally 
examined, when he advanced service connection claims for 
disabilities he believed began during service, and when the 
health effects of his in-service motor vehicle accident were 
being assessed.  The absence of any suggestion of tinnitus in 
these contemporaneous documents, reflecting the Veteran's own 
symptoms complaints and professional medical evaluation, is 
highly probative evidence contradicting the Veteran's more 
recent hindsight testimony of tinnitus since service.  In 
addition, no other contemporaneous evidence suggests 
manifestations of tinnitus for many years following service.  
Finally, the Board notes that the Veteran told one of his 
February 2009 VA examiners that he "has had tinnitus for 
approximately 20 years."  This statement obviously 
contradicts the Veteran's other testimony to the effect that 
he has had tinnitus since service. 

The Board finds that the negative evidence preponderates 
against the Veteran's current assertion that he experienced 
tinnitus during or soon after active duty service.  
Therefore, the Board proceeds with the rest of this analysis 
with a finding that the Veteran's tinnitus did not manifest 
during service or for many years thereafter.

The Board observes that private medical opinions, 
specifically those from a Dr. Moodt, submitted in support of 
the Veteran's claim indicate a possible relationship between 
"tinnitus" and the TMJ pathology.  However, there is some 
indication in these records that the term "tinnitus" may be 
used in a manner that is in contrast to the VA's application 
of the term for disability rating purposes.  Specifically, a 
February 2007 statement from Dr. Moodt expressly attributes 
the Veteran's "tinnitus" to the Veteran's TMJ disorder, but 
also expressly defines tinnitus as "joint sounds."  The 
same author refers to "tinnitus" and "joint sounds" in a 
consistent manner in other reports in the claims file.

The Board observes that some of Dr. Moodt's letterhead 
identifies him as "A general dentist providing diagnosis and 
treatment of Temporomandibular Joint Dysfunction."  There is 
no indication that Dr. Moodt is an audiological specialist.  
The use of the term "tinnitus" expressed by Dr. Moodt does 
not appear to correspond to the pathology of tinnitus as 
defined by audiological specialists; "joint sounds" do not 
correspond to the pathology rated as "tinnitus" for VA 
purposes.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 
(3).  The Board observes, merely in passing, that Dr. Moodt's 
discussion of "Joint sounds" may suggest that the 
specialist actually intended to refer to "crepitus."  In 
the prior remand, the Board sought competent clarification 
and discussion clearly explaining whether the Veteran suffers 
from any properly termed "tinnitus" caused or aggravated by 
his TMJ syndrome.

A September 2008 VA audiological examination report is of 
record and addresses several pertinent medical questions in 
this appeal.  The examiner cites a "Compensation and Pension 
report in 1965 in which this veteran was examined by an Ear 
Nose and Throat physician.  There was no evidence from the c-
file that this veteran reported any type of problems related 
to hearing loss or tinnitus at this exam."  The examiner 
observes that "[i]nformation within the c-file revealed that 
this exam was performed in relation to the motor vehicle 
accident."  Thus, the examiner states that "the 
audiological aspects of this veteran's case show that in 1965 
there were no complaints of hearing loss or complaints of 
tinnitus."  The audiologist authoring the September 2008 
report then explains that she is unable to further provide an 
opinion addressing "the veteran's tinnitus in relation to 
found medical problems .... It is out of the scope of audiology 
to comment on this, and this case should be turned over to a 
physician."

Accordingly, a February 2009 VA examination report was 
prepared by an otorhinolaryngologist to address the questions 
of any medical relationship between the Veteran's service-
connected disabilities and his tinnitus.  The report 
discusses the Veteran's history and examination findings 
prior to explaining some pertinent conclusions.  
Significantly, the Veteran told the examiner that he "had 
tinnitus for approximately 20 years," rather than 
continuously since service.  The examiner explains: "[s]ince 
his tinnitus started 25 years after his motor vehicle 
accident, I do not find a temporal relationship with this."  
He also states: "I rather doubt that the temporomandibular 
joint problem itself would cause the tinnitus, though it is 
reported in the literature that this does happen.  In my 
experience, this [has] not been a prominent finding."  The 
examiner concludes that "it is unlikely that his tinnitus is 
as a result of his motor vehicle accident, which occurred 
when he was in the military, but rather a common finding with 
normal aging."  The examiner explained that "he shows a 
mild to slightly moderate high-frequency [hearing] loss ....  
This in itself would explain his tinnitus."  The Board notes 
that a brief April 2009 addendum to this report shows that 
the examiner had the opportunity to review the claims file 
and that his "impression does remain the same" as that 
discussed in the February 2009 report.

The Board also observes that a separate VA examination 
report, also dated in February 2009, provides a different 
physician's findings and analysis regarding the Veteran's 
facial pain.  Although this report is not primarily focused 
upon the issue of the Veteran's tinnitus, the examiner 
includes among his clinical findings and medical analysis an 
impression of: "Tinnitus, not due to a mass lesion."

A December 2004 VA audiological examination report is also of 
record.  This report reflects review of the claims file, 
discussion of the Veteran's medical history, and direct 
inspection of the Veteran.  This report most directly 
addresses the etiology of the Veteran's hearing loss, but the 
Board has reviewed it to determine if it presents any 
evidence supporting a basis for a grant of service connection 
for tinnitus.  The VA audiologist presents competent medical 
analysis based on the above to conclude that the Veteran's 
hearing loss is less likely than not related to military 
service, citing that the Veteran's July 1965 VA examination 
showed normal hearing bilaterally and that a November 1965 VA 
examination report "did not list impaired hearing nor did 
the veteran mention impaired hearing during the ears, nose 
and throat evaluation."  The Board finds that the December 
2004 VA audiological examination report does not present any 
information supporting the Veteran's claim of entitlement to 
service connection for tinnitus.



Conclusion

The preponderance of the probative evidence weighs against 
finding an etiological link between the Veteran's 
hypertension and his anxiety disorder, or any other service-
connected disability.  The preponderance of the probative 
evidence weighs against finding an etiological link between 
the Veteran's tinnitus and his TMJ syndrome, or any other 
service-connected disability.  

The lengthy period following service without evidence of 
complaint or treatment related to these claimed disabilities 
weighs against the claims on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The preponderance of 
the probative evidence weighs against finding an etiological 
link between active military service and the tinnitus or the 
hypertension.

In this decision, the Board finds that the recent VA 
examination reports of record are highly probative evidence 
with regard to nature and etiology of the claimed 
disabilities for which service connection is sought.  The 
reports specifically document and address the Veteran's 
symptom complaints, discuss the documented medical history in 
the claims file, and present competent medical specialists' 
assessments of the nature and etiology of these claimed 
disabilities to the extent pertinent to the claims.  The VA 
examination reports are informed by direct interview and 
medical inspection of the Veteran together with review of the 
claims file; the reports cite clinical results and documented 
medical history to provide adequate rationale for the 
conclusions presented.

The Board also acknowledges the medical information submitted 
by the Veteran from such sources as general medical 
literature and internet websites.  This evidence contains a 
general discussion of potentially related medical issues in a 
general context, particularly with regard to tinnitus and TMJ 
syndrome, but does not address the Veteran's own clinical 
medical history or this specific case on appeal.  They 
provide no explanation or application identifying 
significance to the Veteran's specific medical history and 
the etiology of his tinnitus or his hypertension.  Although 
these materials may suggest that it is generally possible for 
tinnitus to be etiologically linked to TMJ dysfunction, 
service connection may not be based on a resort to 
speculation or mere possibility.  See 38 C.F.R. § 3.102.

With regard to the extent to which the appellant invites the 
Board to draw its own medical conclusions in this case with 
reference to the general medical information, the Board may 
not engage in its own medical analysis and, thus, may not 
independently reach medical conclusions suggested by the 
appellant's lay analysis and his submission of general 
medical literature.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, such evidence does not significantly support 
the claims on appeal with any probative weight.  The Board 
observes that the probative February 2009 VA examination 
report expressly contemplates that medical literature 
suggests the possibility of a relationship between TMJ 
disorder and tinnitus in some cases, but found that there was 
most likely no such relationship in the Veteran's specific 
case.

The Board acknowledges that the Veteran's statements have 
included contentions that doctors and dentists may have told 
him directly that his claimed disabilities on appeal have 
been caused by his service-connected disabilities.  The Board 
notes, however, that there is no documentation of any such 
medical opinion in the record beyond what is discussed above.  
The Board cannot rely upon the Veteran's account of a 
doctors' medical diagnosis without corroborating consistent 
medical statements from the doctor.  The Board notes that the 
U.S. Court of Appeals for Veterans Claims has held that a lay 
person's statement about what a physician told him, i.e., 
'hearsay medical evidence,' cannot constitute the medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board has reviewed the entirety of the evidence of 
record, including additional VA and private medical records.  
The Board finds that there is no other evidence of record 
probatively contradicting the findings discussed above, nor 
does any of the evidence of record otherwise probatively show 
a basis for finding entitlement to service connection in this 
case.

The Board acknowledges and has considered the Veteran's lay 
testimony with regard to his belief that the claimed 
disabilities were caused or aggravated by the specified 
service-connected disabilities (or by his military service).  
As a layperson, the Veteran is not competent to provide an 
opinion requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms 
which may be related to the claimed disabilities on appeal.  
However, the Veteran is not competent to establish a 
specialized medical determination such as the specific 
etiology of his hypertension or tinnitus.  The Board notes 
that the Veteran does not contend that he experienced any lay 
observable symptoms of hypertension during service or within 
any presumptive period following service.  The Board has 
discussed above that despite the Veteran's testimony 
suggesting that he experienced tinnitus during or shortly 
following service, the most probative evidence weighs against 
such a finding.  Even considering the Veteran's lay testimony 
with regard to the matters it is competent to address, the 
most probative evidence weighs against the claims of 
entitlement to service connection in this case.

Competent medical evidence is required to establish an 
etiological nexus between the claimed disabilities on appeal 
and the service-connected disabilities the Veteran contends 
have caused or aggravated them.  In this case, the Board 
finds that the preponderance of the probative evidence of 
record weighs against finding any such nexus.  Competent 
medical evidence is required to establish an etiological 
nexus between military service and a currently diagnosed 
disability.  In this case, the Board finds that there is no 
medical evidence of record that suggests any such nexus.

The Board concludes that the preponderance of the evidence is 
against the Veteran's service connection claims for 
hypertension and tinnitus.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claims are denied.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


